Title: James Madison to Thomas Jefferson, 27 June 1809
From: Madison, James
To: Jefferson, Thomas


          Dr Sir  Washington June 27. 1809
           I have recd a private letter of Mar. 30. from Genl Armstrong, in which he desires me “to present him most respectfully and cordially to you, and inform you that by the next public ship that goes to America, he shall have the pleasure to send you, an alteration of Mr Guillaumes’ plough, which in light soils, is a great improvement upon the old one.”
           To me he adds, “By the same vessel I propose consigning &c. a machine of prodigious consequence under present circumstances, combining great usefulness & little expence, and meant to take the place of the common small spining Wheel in the manufacture of flax tow & hemp. It occupies little more room than the old spinning wheel, is put & kept in motion by any old or young negro wench, gives you twelve threads instead of one, & those of better texture & (if you chuse it) of greater fineness than can be given by fingers. The maker, who is an American, will probably accompany it”
           On public affairs, he says, that the French Govt had made several favorable regulations, among them, one for restoring the Cargoes sequestered under the municipal operation of the Berlin Decree; all of which had been arrested by a belief founded on language used in the British Parlt that the U.S. were about to make war on France. The Mentor will which is said to have arrived the latter end of Apl will have given more correct, tho’ possibly not satisfactory information of the policy prevailing here. Nothing more is known of the late Battle in Germany than you will see in the newspapers. The Senate passed, unanimously the Bill of non-intercourse with France, with a paragraph admitting French Ships of war, in common with British into our waters. The House of Reps rejected yesterday by a large Majority, a motion to discriminate in favor of the British Ships.
          Be always assured of my affectionate & high respects James Madison
        